Case: 18-10864      Document: 00514942787        Page: 1     Date Filed: 05/03/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                   No. 18-10864                               May 3, 2019
                                 Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

KIRK PATRICK KESHLER,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:17-CR-494-1




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      Kirk Keshler appeals his conviction of transporting and shipping child
pornography in violation of 18 U.S.C. § 2252A(a)(1). In the factual basis for



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-10864     Document: 00514942787      Page: 2   Date Filed: 05/03/2019


                                  No. 18-10864

his guilty plea, Keshler admitted that he “knowingly transported and shipped
child pornography using a means and facility of interstate and foreign com-
merce, and in and affecting interstate and foreign commerce by any means,
including by computer.” He also admitted that he used a peer-to-peer file-
sharing program and the Internet to send and transmit sexually explicit
images containing minors.

      Keshler asserts that the factual basis is insufficient under Federal Rule
of Criminal Procedure 11 because he did not admit that the offense caused the
images to travel across state lines. Relying on Bond v. United States, 572 U.S.
844 (2014), Keshler contends that a conviction in the absence of such proof
impermissibly intrudes on the police power of the states.

      We review Keshler’s forfeited objection for plain error. See Puckett v.
United States, 556 U.S. 129, 135 (2009). To establish plain error, Keshler must
show a forfeited error that is clear or obvious and affects his substantial rights.
See id. If he makes such a showing, we have the discretion to correct the error,
but only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings. See id.

      We have rejected similar challenges. See, e.g., United States v. McCall,
833 F.3d 560, 564−65 (5th Cir. 2016); United States v. Looney, 606 F. App’x
744, 746−47 (5th Cir. 2015). Given the current state of the law, as Keshler
concedes, the finding that there was a sufficient factual basis for his guilty plea
was not a clear or obvious error. See Puckett, 556 U.S. at 135. He raises the
issue to preserve it for further review.

      The judgment is AFFIRMED. The government’s motions for summary
affirmance and, alternatively, for an extension of time to file its brief, are
DENIED.



                                           2